Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing July 9, 2010 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Rule 17g-1 Fidelity Bond Filing for the following investment companies (each, a fund): Third Avenue Trust  Third Avenue Value Fund, Third Avenue Small-Cap Value Fund, Third Avenue Real Estate Value Fund, Third Avenue International Value Fund (File Nos. 811-08039; 333-20891) Third Avenue Variable Series Trust  Third Avenue Value Portfolio (File Nos. 811-9395; 333-81141) Ladies and Gentlemen: Enclosed for filing, pursuant to Rule 17g-1 under the Investment Company Act of 1940, as amended (the 1940 Act), please find the following information with respect to the above-captioned funds. Please note the following for the Commissions records: 1. A copy of a joint Investment Company Bond issued by Vigilant Insurance Company, a member of the Chubb group of companies (the Bond), which lists the funds as insureds, is enclosed under Exhibit 99-1. 2. A certificate of the funds Assistant Secretary in which he attests to the authenticity and accuracy of resolutions adopted by the members of each funds Board of Trustees (including those members who are not interested persons, as defined in the 1940 Act, of the fund) which authorize the purchase of a joint bond in a form and in an amount which is consistent with Rule 17g-1 under the 1940 Act, is enclosed under Exhibit 99-2. 3. The Bond premium has been paid for the coverage period from July 1, 2010 to July 1, 2011, and the Bond is written for a $3,100,000 limit of liability. Had each fund not been named as an insured under the Bond, each of the funds would have provided and maintained a separate bond in an amount at least equal to the amount listed in Schedule A, attached hereto. 4. A copy of the agreement among the funds entered into pursuant to paragraph (f) of Rule 17g-1 is enclosed under Exhibit 99-3. Very truly yours, /s/ Joseph Reardon Joseph Reardon, Chief Compliance Officer Schedule A Fund Single Insured Bond Coverage Third Avenue Trust $ 2,500,000 Third Avenue Variable Series Trust $ 600,000
